Title: James Madison to Daniel Newell, 1 December 1835
From: Madison, James
To: Newell, Daniel


                        
                            
                                
                            
                            
                                
                                    
                                
                                Decr. 1st 1835.
                            
                        
                        Your letter of Novr. 17. having been directed to Petersburg which is very distant from me, was not recd. till
                            yesterday.
                        I am sorry that I cannot give to it the answer that would be most agreeable. Unwilling as I am to obtrude my
                            private affairs on others, the occasion requires me to say that for a number of years past the drafts of various
                            denominations on my resources, have so far exceeded them, that I have been obliged to part with more than half my
                            productive property; or that I am still subject to paramount demands & under positive engagements, which forbid me
                            to extend the latter. I might add that the University near me, with which I have been closely connected, & in the
                            success of which I feel a strong interest, is labouring under the same wants with those of the Institution at Princeton,
                            and with prospects of aid not less precarious: nor would it be a misapplied reflection that An Institution within the
                            State is more likely to be the resort of those with whom I ought most to sympathise than a distant Institution in
                            another state.
                        I enclose a note of $20. due on my subscription; which would have been more punctually forwarded
                            had I not hoped for a conveyance other than the Mail. Be so good as to say by a line that
                            it has been received. With respectful Salutations.
                        
                            
                                
                            
                        
                    